              Case 4:19-cv-00325-HSG Document 534 Filed 07/07/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11   In Re Toy Asbestos Litigation                         Case No. 19-cv-00325-HSG

12                   Plaintiffs,

13            vs.                                          ORDER DISMISSING ACTION AS TO
                                                           DEFENDANT BW/IP, INC., and its Wholly
14   HONEYWELL INTERNATIONAL INC., et al.,                 Owned Subsidiaries
15

16                   Defendants.                           Trial Date: July 27, 2020
17

18            Pursuant to the Joint Stipulation to Dismiss Action as Defendant BW/IP, INC., and its Wholly
19   Owned Subsidiaries filed by the parties to this action, it is hereby ordered that Plaintiffs’ Complaint is
20   dismissed as to Defendant BW/IP, INC., and its Wholly Owned Subsidiaries Improperly Sued and
21   Served as BW/IP, INC., individually and as successor-in-interest to BRYON JACKSON PUMPS with
22   prejudice. Each party to bear its own costs.
23            IT IS SO ORDERED.
24

25               7/7/2020
     Dated: ________________                               By: __________________________________
26                                                               HON. HAYWOOD S. GILLIAM, JR.
                                                                 United States District Judge
27

28

                                                            3
                                                    19-cv-00325-HSG
     4323594 v1
